DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 19-24 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeir (US 2015/0016720 A1) in view of Park et al. (US 2009/0161768 A1).

Regarding claim 19, Vermeir discloses an apparatus for restoring a degraded frame resulting from reconstruction of a source frame, the apparatus comprising: a memory (see 202-204 in fig. 10); and a processor (see 201 in fig. 10), the processor configured to execute instructions stored in the memory to: decode, from an encoded bitstream (see 7 in fig. 1), a first projection parameter and a second projection parameter (see “brightness levels/colours” in Table 1; e.g. see “received via path 24 …. luminance data 13 and /or chrominance data 14” in ¶ [0042]) to be used in a projection operation (e.g. see 20 in fig. 2); decode, from the encoded bitstream  (see 7 in fig. 1), first restoration parameters and second restoration parameters (see “radius” in Table 1); generate, using the first restoration parameters, a first guide tile for a degraded tile of the degraded frame (see 35 in fig. 3); generate, using the second restoration parameters, a second guide tile for the degraded tile (see another 35 in fig. 3); and perform the projection operation using the first guide tile, the second guide tile, the first projection parameter, and the second projection parameter to generate a reconstructed tile of a reconstructed frame (see inputs to 20 for 21 in fig. 2), 
Although Vermeir discloses wherein the projection an operation relates a term defining differences (e.g. see MSE in ¶ [0052]) between the reconstructed tile and the degraded tile to a first difference term (e.g. see MSE in ¶ [0052]) and a second difference term (e.g. see MSE for another radius in ¶ [0052] for fig. 3), the first difference term defines differences between the first guide tile and the degraded tile (e.g. see MSE in ¶ [0052]), the second difference term defines differences between the second guide tile and the degraded tile (e.g. see MSE for another radius in ¶ [0052] for fig. 3), a coefficient of the first differences term in the combination is the first projection parameter (e.g. see MSE in ¶ [0052]) and a coefficient of the second difference term (e.g. see MSE in ¶ [0052]) in the combination is the second projection parameter, it is noted that Vermeir does not provide the particular wherein the projection operation is on the decoder side, and the differences between the reconstructed tile and the degraded tile is a linear combination of the first and the second difference terms.
However, Park discloses distortion verification system wherein the projection operation is on the decoder side (see 15-19 in fig. 4), and the differences between the reconstructed tile and the degraded tile is a linear combination of the first and the second difference terms (see 19 in fig. 4).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Park teachings of decoder side error verification into Vermeir decoder side image filtering for the benefit of verifying a picture quality level based on information acquired during decoding video data and filtering the decoded video data according to the estimated picture quality level.

	
	

Regarding claims 20, 22-23 and 29-30, Vermeir further discloses wherein to decode, from the encoded bitstream, the first restoration parameters and the second restoration parameters comprises to: determine, from the encoded bitstream, a first index in a codebook for the first restoration parameters (see 15-16 in fig. 2; e.g. see ¶ [0050]); retrieve the first restoration parameters from the codebook based on the first index (see “Table 1”); determine, from the encoded bitstream, a second index in the codebook for the second restoration parameters (see another radius in ¶ [0052] for 15-16 in fig. 2); and retrieve the second restoration parameters from the codebook based on the second index (see “Table 1”).

Regarding claim 21, the claim(s) recite a method with analogous limitations to claim 19, and is/are therefore rejected on the same premise.

Regarding claims 24 and 31, Vermeir further discloses wherein generating, using the first restoration parameters, the first guide tile for the degraded tile of the degraded frame comprises: for each pixel at a pixel location of at least some pixels of the degraded tile: determining a pixel mean (see “aveGuideIm” in ¶ [0072]) and a pixel variance (see “varGuideIm” in ¶ [0072]) relative to pixel values of the degraded tile in a first window centered at the pixel using the a radius; determining a baseline value (see “A” in ¶ [0072]), using the pixel variance and a first noise value; determining a smoothing value (see “B” in ¶ [0072]) using the pixel mean and the baseline value; determining an average baseline value (see “aveA” in ¶ [0072]) and an average smoothing value (see “aveB” in ¶ [0072]) using pixel values of the degraded tile in a second window centered at the pixel (see 37 in fig. 3); and determining a guide pixel value (see “output” in ¶ [0072]) in the pixel location of the first guide tile based on a co-located pixel value in the degraded tile, the average baseline value and the average smoothing value.

Regarding claim 28, the claim(s) recite a device with analogous limitations to claim 19, and is/are therefore rejected on the same premise.


3.	Claims 25-27 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeir and Park in view of Johnson et al. (US 2004/0131273 A1).

 Regarding claims 25 and 32, Vermeir does not discloses wherein the average baseline value is approximated using a weighted sum. 
However, Johnson discloses an image processing method wherein the average baseline value is approximated using a weighted sum (see 233-241 in fig. 8). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Johnson teachings of weighted sum into Vermeir average baseline value for the benefit of reducing noise and blur within these systems can improve the ability for a human viewer to effectively interpret image content.

	
Regarding claims 26 and 33, the references further discloses wherein approximating the weighted sum comprising: assigning a respective weight to each pixel location of the second window such that a weight assigned to a center location of the second window is a maximum weight of the respective weights (e.g. see Johnson ¶ [0068]). 

Regarding claims 27 and 34, the references further discloses wherein approximating the weighted sum comprising: assigning a respective weight to each pixel location of the second window (e.g. see Johnson ¶ [0068]), wherein a first weight is assigned to a center location of the second window (e.g. see Johnson ¶ [0068]), a second weight is assigned to corner locations of the second window (e.g. see Johnson ¶ [0068]), and a third weight is assigned to all other locations of the second window, and wherein the first weight, the second weight, and the third weight are different weights (e.g. see Johnson ¶ [0068]). 

Response to Arguments
Applicant's arguments with respect to claims 19-34 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Lu et al. (US 2009/0167775 A1), discloses various scheme to quantitatively compare pixels such as SAD and MSE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485